                                                                                   FILED
                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF WYOMING


 FLAT FOOTED LLC,                                                             3:42 pm, 12/17/19
                                                                        U.S. Magistrate Judge
                Plaintiff,
         vs.                                                Case No. 19-CV-255-F

 PHILIP C. BEGLEY,


                Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR ORDER TEMPORARILY
                SEALING THE COMPLAINT [DOC. 2]

        This matter is before the Court on Plaintiff’s Motion for Order to temporarily seal the

Complaint and the exhibits attached [Doc. 2]. Plaintiff filed his Complaint under seal on

December 16, 2019 [Doc. 1]. Plaintiff filed the instant Motion on December 17, 2019.

Defendant Begley has yet to be served, and therefore is unable to respond to the Motion at this

time.

        The Court’s Local Rules require prior authorization before documents may be filed

under seal. U.S.C.D.L.R. 5.1(g). Plaintiff’s Motion contends that, because the Confidentiality

Agreement is binding on the parties and prohibits disclosure of the Term Sheet, its contents,

or the transactions contemplated therein, the Court should temporarily grant the Motion to seal

and thereafter provide Defendant Begley an opportunity to demonstrate the justification for

filing documents under seal for the remainder of the litigation.

        NOW, THEREFORE, IT IS ORDERED Plaintiff’s Motion [Doc. 2] is GRANTED.

The Complaint may be temporarily filed under seal. The Court will reconsider the issue once
Defendant Begley has an opportunity to demonstrate the justification, or lack thereof, for

maintaining the seal throughout the litigation.

       DATED this 17th day of December, 2019.




                                     Kelly H. Rankin
                                     United States Magistrate Judge




                                                  2
